Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 1 of 32




                     EXHIBIT H
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 2 of 32


1                   UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                       San Francisco Division
4
5    JOHN BAUER, an individual and
6    as Successor in Interest of
7    Jacob Bauer, deceased; ROSE
8    BAUER, an individual and as
9    Successor in Interest of Jacob
10   Bauer, deceased,
11                         Plaintiffs,
12       vs.                                     No. 3:19-cv-04593-LB
13   CITY OF PLEASANTON; BRADLEE
14   MIDDLETON; JONATHAN CHIN;
15   RICHARD TROVAO; STEVEN BENNETT;
16   ALEX KOUMISS; JASON KNIGHT;
17   MARTY BILLDT; DAVID SPILLER;
18   and DOES 1 to 50, inclusive,
19                         Defendants.
     _______________________________/
20                    DEPOSITION OF JASON KNIGHT
21                         Oakland, California
22                    Thursday, October 8, 2020
     Reported by:
23   Natalie Y. Botelho
24   CSR No. 9897
25   Job No. 4262017

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 3 of 32


1                   UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                       San Francisco Division
4
5    JOHN BAUER, an individual and
6    as Successor in Interest of
7    Jacob Bauer, deceased; ROSE
8    BAUER, an individual and as
9    Successor in Interest of Jacob
10   Bauer, deceased,
11                         Plaintiffs,
12       vs.                                     No. 3:19-cv-04593-LB
13   CITY OF PLEASANTON; BRADLEE
14   MIDDLETON; JONATHAN CHIN;
15   RICHARD TROVAO; STEVEN BENNETT;
16   ALEX KOUMISS; JASON KNIGHT;
17   MARTY BILLDT; DAVID SPILLER;
18   and DOES 1 to 50, inclusive,
19                         Defendants.
     _______________________________/
20                Videotaped deposition of JASON KNIGHT,
21   taken on behalf of Plaintiffs, at 1999 Harrison
22   Street, Suite 1600, Oakland, California, beginning
23   at 9:43 a.m. and ending at 11:54 a.m. on Thursday,
24   October 8, 2020, before NATALIE Y. BOTELHO,
25   Certified Shorthand Reporter No. 9897.

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 4 of 32


1    APPEARANCES:
2
3    For Plaintiffs:
4               GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
                BY:    J. GARY GWILLIAM, ESQ.
5               1999 Harrison Street, Suite 1600
                Oakland, CA       94612
6               (510)832-5411
                ggwilliam@giccb.com
7
8    For Defendants:
9               McNAMARA, NEY, BEATTY, SLATTERY, BORGES &
                AMBACHER, LLP
10              BY:    NOAH BLECHMAN, ESQ.
                3480 Buskirk Avenue, Suite 250
11              Pleasant Hill, CA          94523
                (925)939-5330
12              noah.blechman@mcnamaralaw.com
13   ALSO PRESENT:
14              BRITTANY SMITH, law clerk
15              LINDA LIM, paralegal
16              TED HOPPE, Videographer
17              RICHARD TROVAO
18
19                               ---oOo---
20
21
22
23
24
25

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 5 of 32


1                                  INDEX
2    WITNESS                                                            PAGE
3    Jason Knight
4
5    EXAMINATION
6    By Mr. Gwilliam                                                      6
7
8                                ---oOo---
9
10                           E X H I B I T S
11   NUMBER                        DESCRIPTION                          PAGE
12   Exhibit 18         The body cam video of Sergeant                  102
                        Knight, PPD 390
13
     Exhibit 19         A video clip, PPD 273                           102
14
15                               ---oOo---
16
17            REFERENCE TO PREVIOUSLY MARKED EXHIBITS
18   NUMBER                        DESCRIPTION                          PAGE
19   Exhibit 8          Pleasanton Police Department,                    46
                        Call For Service Detail
20                      Report - DFS 287, Bates
                        PPD002468 through PPD002486
21
     Exhibit 12         Pleasanton Police Department,                    92
22                      Pleasanton PD Policy Manual,
                        Use of Force, Bates PPD000440
23                      through PPD000464
24
25                               ---oOo---

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 6 of 32


1       Oakland, California, Thursday, October 8, 2020             09:20:55

2                            9:43 a.m.                             09:20:55

3                                                                  09:20:55

4                         PROCEEDINGS                              09:20:55

5               THE VIDEOGRAPHER:        Video is rolling, so      09:43:04

6    let's begin.   Good morning.        We are going on the       09:43:06

7    record.   The time now is 9:43 on October 8th, 2020.          09:43:09

8    This is media unit 1 in the video recorded                    09:43:15

9    deposition of Jason Knight, in the matter of John             09:43:18

10   Bauer, et al. versus the City of Pleasanton, et al.,          09:43:23

11   filed in the United States District Court, Northern           09:43:26

12   District of California, San Francisco Division, Case          09:43:32

13   No. 3:19-CV-04593-LB.      This video deposition is           09:43:36

14   taking place at 1999 Harrison Street in Oakland,              09:43:47

15   California.                                                   09:43:50

16              Counsel, could you please voice identify           09:43:53

17   yourselves and state whom you represent.                      09:43:55

18              MR. GWILLIAM:     Yes.     I'm Gary Gwilliam,      09:43:58

19   representing the plaintiffs in this matter.          And      09:44:00

20   with me I have Linda Lim and Brittany Smith from my           09:44:02

21   office.                                                       09:44:06

22              MR. BLECHMAN:     Noah Blechman, on behalf of      09:44:08

23   the defendants, and also present is Defendant                 09:44:10

24   Officer Trovao.                                               09:44:12

25              THE VIDEOGRAPHER:        Very good.   My name is   09:44:17

                                                                    Page 5

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 7 of 32


1    Ted Hoppe.     I'm the videographer.                           09:44:18

2                 Natalie, could you please swear the               09:44:19

3    witness in.                                                    09:44:21

4                                                                   09:44:21

5                             JASON KNIGHT,                         09:44:21

6    having been administered an oath, was examined and             09:44:21

7                      testified as follows:                        09:44:21

8                                                                   09:44:21

9                 THE VIDEOGRAPHER:      Please proceed.            09:44:30

10                  EXAMINATION BY MR. GWILLIAM                     09:44:30

11                MR. GWILLIAM:     Q.   Would you state your       09:44:31

12   full name and address for the record, Sergeant                 09:44:32

13   Knight?                                                        09:44:33

14   A.           Jason Jonathan Knight.                            09:44:36

15                (Address was stated by the witness and            09:44:38

16   redacted per stipulation of counsel).                          09:44:38

17                MR. BLECHMAN:     Well, let's strike that.        09:44:42

18                THE WITNESS:     Sorry.                           09:44:44

19                MR. BLECHMAN:     That could be his personal      09:44:44

20   address.     That's --                                         09:44:46

21                THE WITNESS:     Correct.                         09:44:46

22                MR. BLECHMAN:     -- not appropriate.    So why   09:44:46

23   don't you -- going to move to strike that part of              09:44:48

24   the record.     Do you agree with we can strike his            09:44:50

25   address?                                                       09:44:52

                                                                     Page 6

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 8 of 32


1    A.        Less than five.        Maybe less than three.     10:07:17

2    Q.        Okay.     And when you arrived at the scene,      10:07:19

3    who was there?                                              10:07:22

4    A.        Middleton, Chin.                                  10:07:28

5    Q.        Trovao?                                           10:07:34

6    A.        I'd have to watch the video again.        I       10:07:36

7    don't remember that.                                        10:07:38

8    Q.        Okay.     Was Marty Billdt there at the time      10:07:39

9    you arrived?                                                10:07:42

10   A.        We got there about the same time.                 10:07:43

11   Q.        All right.                                        10:07:45

12   A.        Sorry.                                            10:07:45

13             MR. BLECHMAN:     It's okay.     Just let him     10:07:45

14   finish his question before you answer, and he'll do         10:07:47

15   the same --                                                 10:07:50

16             THE WITNESS:     My bad.                          10:07:51

17             MR. BLECHMAN:     -- for you.     That's okay.    10:07:53

18   We're going a little fast, so...                            10:07:53

19             MR. GWILLIAM:     If we're speaking too fast,     10:07:55

20   let us know.                                                10:07:55

21             (Discussion off the record.)                      10:08:19

22             MR. GWILLIAM:     Q.     How would you describe   10:08:26

23   your role at the scene?     When I read your statement,     10:08:27

24   I thought at one time you said you were sort of a           10:08:32

25   supervisor or co-supervisor.        Can you describe for    10:08:34

                                                                 Page 29

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 9 of 32


1    me in your own words what you felt your role was            10:08:36

2    there at the scene from the time you arrived until          10:08:40

3    the time they put Mr. Bauer in the ambulance?               10:08:42

4    A.         Well, I'm obviously supervisor on scene.         10:08:48

5    However, on that situation, I believed that we were         10:08:50

6    going to have a use-of-force issue.     I mean, we          10:08:55

7    were.   And that it would have been a good                  10:08:57

8    opportunity for Sergeant Billdt to do the                   10:08:59

9    administrative review.                                      10:09:02

10   Q.         Well, who would be the commander?    Who         10:09:07

11   would be the person in charge, as far as you're             10:09:10

12   concerned, if there was one person in charge of the         10:09:12

13   scene, from the time you arrived until the time he          10:09:15

14   died or he coded?                                           10:09:19

15   A.         I mean, we're all supervisors on scene,          10:09:22

16   myself, Sara Sua, and Billdt.     We were the ones that     10:09:24

17   are going to continue to communicate with each              10:09:28

18   other, and we're all the same rank, and we're going         10:09:30

19   to communicate with each other to make decisions.           10:09:34

20   That -- during the fluid situation.                         10:09:38

21   Q.         Did you perceive that Marty Billdt was the       10:09:41

22   primary commander at the scene there?                       10:09:43

23              MR. BLECHMAN:    Vague and ambiguous as to       10:09:48

24   "commander," but go ahead.                                  10:09:49

25              THE WITNESS:    Like I said, I think that        10:09:52

                                                                 Page 30

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 10 of 32


1    A.        I believe I asked him what type of call it         10:17:15

2    was.                                                         10:17:16

3    Q.        And what point was this?     In the -- had         10:17:18

4    they handcuffed him at that stage?                           10:17:22

5    A.        I don't know.                                      10:17:24

6    Q.        What did Billdt tell you about what kind           10:17:27

7    of call it was?                                              10:17:28

8    A.        I don't know.   I believe something to the         10:17:31

9    fact of vandalism.                                           10:17:34

10   Q.        Do you have any better recollection than           10:17:39

11   that?                                                        10:17:41

12   A.        No, but I wasn't concerned at that time.           10:17:41

13   I remember that because we were dealing with a               10:17:42

14   subject who was in violation of 148, which is                10:17:44

15   actively resisting our officers.     So I looked at it       10:17:47

16   as we had a -- that crime going on.                          10:17:51

17             So we trust our officers to make decisions         10:17:53

18   on the street, and the officers made a decision.        I    10:17:56

19   responded from the station.   When I got there, there        10:18:00

20   was an active struggle.   They were trying to get him        10:18:02

21   into custody as safely and quickly as possible.        And   10:18:04

22   then we'll investigate after that where we're at.            10:18:07

23   Get him the medical attention and move forward.              10:18:11

24   Q.        Okay.   At any point up until he was put           10:18:13

25   into the ambulance, did you make your own assessment         10:18:16

                                                                  Page 38

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 11 of 32


1    as to whether or not he might have some severe               10:18:20

2    mental illness?                                              10:18:23

3                 MR. BLECHMAN:    Calls for speculation,         10:18:25

4    lacks foundation, calls for expert testimony, vague          10:18:26

5    and ambiguous as to "severe mental illness."         Go      10:18:29

6    ahead.                                                       10:18:32

7                 THE WITNESS:    I wouldn't say I made a         10:18:33

8    determination it was severe mental illness.         I know   10:18:35

9    I mentioned to a lady walking into the grocery store         10:18:38

10   about a -- that he could be mentally ill, but I also         10:18:43

11   asked an officer -- I remember that on the video --          10:18:47

12   saying, "What kind of drug do you think is on                10:18:48

13   board?"   So we're always actively investigating, but        10:18:52

14   I'm not a doctor, and we're looking at all those             10:18:54

15   scenarios.                                                   10:18:58

16                MR. GWILLIAM:    Q.   I'm just getting into     10:18:58

17   your state of mind.                                          10:19:00

18   A.           Yeah.                                           10:19:01

19   Q.           You said you mentioned a lady.     Was that     10:19:01

20   when you went up to Raley's?                                 10:19:03

21   A.           Yes, sir.                                       10:19:05

22   Q.           Why did you go up to Raley's?                   10:19:05

23   A.           To get water.                                   10:19:07

24   Q.           And was that after he was -- did he have        10:19:08

25   his wrap on?     What was going on at the time you went      10:19:12

                                                                  Page 39

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 12 of 32


1    up to Raley's for the water?                                10:19:16

2    A.         I believe he had his wrap on and                 10:19:17

3    paramedics were on scene.                                   10:19:19

4    Q.         And who was the lady you talked to at            10:19:21

5    Raley's?                                                    10:19:24

6    A.         I don't know.                                    10:19:25

7    Q.         But did -- was it your encounter with that       10:19:28

8    woman at Raley's that first led you to believe that         10:19:31

9    you might be dealing with somebody that had a mental        10:19:35

10   illness?                                                    10:19:38

11   A.         I think it was just a very generic               10:19:39

12   statement at the time.                                      10:19:41

13   Q.         What was the -- what's your best                 10:19:42

14   recollection of what she said?                              10:19:44

15   A.         She asked me, "What's going on?"     And we      10:19:47

16   get that a lot from citizens, and it's a fine line          10:19:50

17   between just giving a generic statement of "He's            10:19:53

18   having a mental crisis or he's going through a              10:19:57

19   mental issue."                                              10:19:59

20   Q.         So she said something about he seemed to         10:20:01

21   be in mental crisis or having a mental illness?        Is   10:20:03

22   that what you remember her saying?                          10:20:06

23   A.         Some -- no.     I said that.                     10:20:07

24   Q.         Why did you say that?                            10:20:09

25   A.         She asked, "What's going on?"                    10:20:10

                                                                  Page 40

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 13 of 32


1    Q.           She asked, "What's going on?"                      10:20:12

2    A.           Mm-hmm.                                            10:20:13

3    Q.           And then you said there seemed to be a             10:20:14

4    mental illness issue?                                           10:20:15

5                 MR. BLECHMAN:     Misstates the witness's          10:20:17

6    testimony, but go ahead.                                        10:20:18

7                 THE WITNESS:     Something to that effect.         10:20:19

8                 MR. GWILLIAM:     Q.   Why did you say that?       10:20:21

9    A.           It was a generic statement at the time to          10:20:22

10   give her something, but be able to continue on my               10:20:25

11   day.                                                            10:20:28

12   Q.           Let me see if I can do it again.        If I       10:20:30

13   understand correctly -- and again, if I'm wrong                 10:20:34

14   about this, please -- I'm not trying to trick you or            10:20:36

15   put words in your mouth.        I'm just trying to              10:20:38

16   understand what's going -- you go up to Raley's for             10:20:41

17   water, you talk to this woman, and you tell her that            10:20:45

18   there's something going on that may involve a                   10:20:47

19   mentally ill person?        Do I understand that                10:20:50

20   correctly?                                                      10:20:52

21   A.           No, sir.                                           10:20:53

22   Q.           Okay.     What's -- what have I misstated          10:20:53

23   about that?                                                     10:20:56

24   A.           As I'm walking in, I remember a lady               10:20:57

25   saying something about, "What's going on?"           I didn't   10:21:00

                                                                     Page 41

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 14 of 32


1    remember it at the time.      I watched my video and saw    10:21:02

2    it.   And I said something to the effect -- which I'm       10:21:04

3    sure you've seen -- that "He's going through a              10:21:06

4    mental crisis."                                             10:21:08

5    Q.         Okay.                                            10:21:10

6    A.         Something to that effect.      I don't know      10:21:11

7    the exact quote.                                            10:21:12

8    Q.         All right.     So Sergeant Knight, what I'm      10:21:13

9    trying to understand is, what made you believe in           10:21:16

10   your mind, when you talked to that woman, that Jacob        10:21:18

11   Bauer was having a mental crisis?       What had led you    10:21:22

12   to that conclusion?                                         10:21:26

13   A.         I didn't know for sure.      I'm not a doctor.   10:21:27

14   What I said was that was a generic statement to kind        10:21:28

15   of -- sometimes we let citizens -- we just kind of          10:21:31

16   push it away.      So they ask us a question, we say        10:21:34

17   "None of your business," that's very rude.        So        10:21:37

18   sometimes I'm not going to -- I didn't do a drug            10:21:39

19   test on him yet, so I'm not going to say he's on            10:21:42

20   drugs.   There was some sort of mental crisis at that       10:21:45

21   point that was possibly going on.       There was also      10:21:48

22   some sort of drug-induced issue that was possibly           10:21:50

23   going on, but I'm not going to -- I'm going to be           10:21:52

24   very generic for her because there's an ambulance           10:21:55

25   there.                                                      10:21:57

                                                                  Page 42

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 15 of 32


1    Q.        Well, I'm less interested in what you told        10:21:58

2    her --                                                      10:22:00

3    A.        I get it.                                         10:22:01

4    Q.        -- than what led you to believe there may         10:22:01

5    be a mental crisis.     What had you observed or what       10:22:04

6    had anybody said to you that made you think there --        10:22:07

7    that Jacob Bauer may be in a mental crisis?                 10:22:11

8    A.        I'm a almost 20-year police officer.              10:22:14

9    Q.        Okay.     But what facts?   What did you          10:22:17

10   observe or see or hear that made you think he may be        10:22:20

11   in a mental crisis?                                         10:22:23

12             MR. BLECHMAN:     I think it lacks foundation     10:22:27

13   that he believed he was in -- having a mental crisis        10:22:28

14   or whatnot, but you can respond.                            10:22:31

15             THE WITNESS:     I didn't believe it was a        10:22:33

16   mental crisis, nor did I believe it was                     10:22:34

17   drug-induced.     I believe it could have been both.        10:22:36

18   It could have been anything.      The possibilities were    10:22:38

19   one of those two things.                                    10:22:40

20             MR. GWILLIAM:     Q.   What facts led you to      10:22:41

21   that conclusion?                                            10:22:45

22   A.        The strength of the subject.      How long it     10:22:46

23   took to handcuff him.                                       10:22:47

24   Q.        Anything else?                                    10:22:48

25   A.        There was a lot of factors.      I mean, it's     10:22:50

                                                                  Page 43

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 16 of 32


1    not normal behavior to struggle with police officers        10:22:52

2    giving you lawful commands.                                 10:22:56

3    Q.         Okay.    Anything else?                          10:22:58

4    A.         I'm sure there is.    Just not coming to my      10:23:00

5    head right now.                                             10:23:03

6    Q.         Does the fact that he was screaming and          10:23:04

7    yelling about Trump and killing him, did those              10:23:06

8    thoughts lead you to the conclusion you might be            10:23:09

9    dealing with somebody that was mentally ill?                10:23:12

10   A.         Possible.                                        10:23:15

11   Q.         I'm interested in something more than            10:23:16

12   possibilities.     I want to know if you came to that       10:23:18

13   conclusion in your mind before you went to Raley's,         10:23:19

14   that you were dealing with somebody who's mentally          10:23:21

15   ill, in part because of the way he was screaming and        10:23:24

16   yelling.                                                    10:23:27

17   A.         I didn't make any conclusions in my mind         10:23:28

18   at that time, no.                                           10:23:29

19   Q.         Did you think that it was important for          10:23:30

20   you to make a decision as to whether you were               10:23:32

21   dealing with somebody who was mentally ill or some          10:23:34

22   violent felon?                                              10:23:37

23   A.         We were going to get to that point, yes.         10:23:38

24   Q.         When do you get to that point?                   10:23:41

25              MR. BLECHMAN:    Argumentative, but go           10:23:44

                                                                  Page 44

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 17 of 32


1    ahead.   You can respond.     It's also incomplete            10:23:45

2    hypothetical.                                                 10:23:49

3               THE WITNESS:     Please ask the question           10:23:52

4    again.                                                        10:23:53

5               MR. GWILLIAM:     Q.    Yeah, you said, "We're     10:23:53

6    going to get to that point later."        I want to know      10:23:54

7    when -- did you intend to get to that point after he          10:23:56

8    was taken to the hospital?        Is that when you --         10:23:59

9    A.         So the first -- I'm sorry.       Are you done?     10:24:02

10   Q.         Please go ahead.                                   10:24:03

11   A.         So the first step, again, is to get him            10:24:04

12   into custody as quickly and safely as possible.         The   10:24:06

13   second step is to get medical attention there, which          10:24:09

14   was there monitoring him at the time.        And then the     10:24:11

15   third step would be whether or not we're going to             10:24:13

16   have a criminal act, which is going to be based on            10:24:15

17   investigating the vandalism, investigating the 148,           10:24:18

18   which is -- you know, the 148 issue.        And then after    10:24:23

19   that, while this is all going on and we're                    10:24:26

20   investigating, we're also going to deal with this --          10:24:30

21   doing a psychiatric evaluation.                               10:24:31

22   Q.         So when did you think that you needed to           10:24:35

23   do that so-called psychiatric evaluation?                     10:24:37

24   A.         Psychiatric evaluation is going to be done         10:24:43

25   once the scene is secure.                                     10:24:46

                                                                   Page 45

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 18 of 32


1    Q.        At any time up until the time he was put          10:24:55

2    in the ambulance, did you feel, as a supervisor at          10:24:59

3    the scene, that you needed to do anything to                10:25:03

4    deescalate the acts of the officers that were               10:25:05

5    working -- that were trying to restrain him?                10:25:11

6              MR. BLECHMAN:     Vague and ambiguous as to       10:25:15

7    "deescalate."     Vague as to time.   Go ahead.             10:25:15

8              THE WITNESS:     No, sir.                         10:25:24

9              MR. GWILLIAM:     Q.   Why not?                   10:25:26

10   A.        Because they have a right to, you know,           10:25:28

11   prevent escape.     They have a right to effect an          10:25:30

12   arrest and to overcome his resistance, and that's           10:25:34

13   what they were doing.                                       10:25:36

14   Q.        All right.     Well, up until the time that       10:25:37

15   he was placed into the ambulance, did you observe           10:25:40

16   anything that concerned you about the use of force          10:25:43

17   on Jacob Bauer?                                             10:25:46

18   A.        No, sir.                                          10:25:47

19   Q.        Okay.     The first exhibit that I want to        10:25:58

20   just go over with you for a minute is the -- this is        10:26:00

21   an Exhibit 8 that we've used before.        You said        10:26:04

22   you've looked at it.     I'm going to -- this is -- for     10:26:07

23   the record, this is Exhibit 8 we've used in another         10:26:09

24   deposition.                                                 10:26:11

25             It doesn't need to be remarked.         We're     10:26:26

                                                                  Page 46

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 19 of 32


1    using the same one.      It's got the Exhibit 8 stamp on    10:26:27

2    it, so..                                                    10:26:27

3                 You guys -- you're okay with this?             10:26:30

4                 MR. BLECHMAN:   Yeah.   I'll take an extra     10:26:31

5    copy, if you don't mind, actually, since you have           10:26:36

6    one handy.     Thank you.                                   10:26:38

7                 MR. GWILLIAM:   Q.   You said you've           10:26:43

8    reviewed Exhibit 8 before; is that right?                   10:26:44

9    A.           It's been several weeks, sir.                  10:26:46

10   Q.           Okay.   From your perspective, tell me what    10:26:49

11   Exhibit 8 is, as you would describe it.                     10:26:53

12   A.           Computer-aided dispatch notes.                 10:26:59

13   Q.           Okay.   At the time you arrived at the         10:27:01

14   scene, did you have access to the information that          10:27:04

15   was on the dispatch?                                        10:27:07

16   A.           No, sir.                                       10:27:09

17   Q.           Could you have had access to it if you         10:27:11

18   wanted at that time?                                        10:27:13

19   A.           No, sir.                                       10:27:14

20   Q.           Why not?                                       10:27:15

21   A.           I didn't have my laptop with me.               10:27:16

22   Q.           Do you need to have your laptop to access      10:27:20

23   this information?                                           10:27:22

24   A.           Possibly could access it from another          10:27:25

25   vehicle.                                                    10:27:26

                                                                  Page 47

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 20 of 32


1    Q.          Why did you not have your laptop with you?      10:27:28

2    A.          Because it was a Code 3 cover call, and my      10:27:30

3    main concern at that point was the safety of the            10:27:32

4    officers.                                                   10:27:34

5    Q.          Did you ever review this up until the time      10:27:36

6    he was put in the ambulance?                                10:27:38

7    A.          No, sir.                                        10:27:40

8    Q.          When was the first time you reviewed the        10:27:40

9    dispatch information on Exhibit 8?                          10:27:43

10   A.          I don't recall.                                 10:27:46

11   Q.          Did you ever talk to anybody about what         10:27:49

12   was -- what dispatch had said about Jacob Bauer's           10:27:51

13   conduct?                                                    10:27:59

14   A.          No, sir.                                        10:27:59

15   Q.          Before he was put in the ambulance?     No?     10:28:01

16   A.          Say it again.                                   10:28:05

17   Q.          Before Jacob Bauer was put in the               10:28:06

18   ambulance, did you talk to anybody about the                10:28:08

19   information in the dispatch?                                10:28:11

20   A.          Not that I recall.                              10:28:17

21   Q.          So, for example, if you look at this on         10:28:19

22   page -- there's -- 2470, there's a comment down             10:28:23

23   there, 2:45.    It's just at the bottom.    It says,        10:28:26

24   "Subject is ranting to himself."     Do you see that?       10:28:30

25   A.          How many lines down?   I'm sorry.               10:28:35

                                                                  Page 48

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 21 of 32


1    Q.        It's your job to understand that.      You've      10:31:34

2    been trained about learning about whether people             10:31:37

3    might be mentally ill on the streets.      Isn't that        10:31:39

4    part of what your job is?                                    10:31:42

5    A.        Yes, sir.                                          10:31:43

6    Q.        Okay.    And did you believe it was part of        10:31:43

7    your job on August 1st, '18 to determine whether or          10:31:46

8    not you were dealing with somebody that might be             10:31:48

9    mentally ill?                                                10:31:51

10   A.        It's always --                                     10:31:52

11             MR. BLECHMAN:     Incomplete hypothetical,         10:31:53

12   but go ahead.                                                10:31:54

13             THE WITNESS:     It's always part of our job,      10:31:55

14   but it depends on the situation.      Like I mentioned       10:31:56

15   before, getting the subject into custody as quickly          10:32:00

16   and safely as possible is the No. 1 concern.         After   10:32:04

17   that, medical, and then after that, the evaluation.          10:32:07

18             MR. GWILLIAM:     Q.   You've said that.     Let   10:32:11

19   me ask my question again.                                    10:32:12

20   A.        I'm --                                             10:32:13

21   Q.        Did you feel on August 1st, '18, before he         10:32:16

22   was put in the ambulance, that it was your job, as a         10:32:18

23   supervising sergeant on the scene, to make your own          10:32:21

24   determination as to whether you were dealing with            10:32:25

25   somebody that you thought was mentally ill?                  10:32:27

                                                                  Page 52

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 22 of 32


1               MR. BLECHMAN:     Incomplete hypothetical, it    10:32:29

2    calls for speculation, lacks foundation of this             10:32:31

3    witness, vague and ambiguous as to "mentally ill."          10:32:34

4    But go ahead.                                               10:32:37

5               THE WITNESS:     I'm going to need it again,     10:32:38

6    sir.   I'm sorry.                                           10:32:39

7               MR. GWILLIAM:     Q.   Well, your counsel is     10:32:41

8    making a lot of objections, and I think I've said           10:32:43

9    before, you should ignore those objections, unless          10:32:48

10   he specifically instructs you not to answer.       So       10:32:50

11   he's making a lot of objections for the record,             10:32:55

12   which is his right, but I want to make sure you             10:32:57

13   understand the question.      So I'd like the reporter,     10:33:01

14   if she could, to read the question back to you.             10:33:02

15              (Record read.)                                   10:33:22

16              THE WITNESS:     No.                             10:33:24

17              MR. BLECHMAN:     Same objections, and vague     10:33:24

18   as to time.                                                 10:33:25

19              THE WITNESS:     No, sir.                        10:33:26

20              MR. GWILLIAM:     Q.   Why not?                  10:33:27

21   A.         I need you to ask -- I'm sorry.      Can you     10:33:35

22   ask it again?                                               10:33:37

23              (Record read.)                                   10:33:56

24              THE WITNESS:     No, sir.                        10:33:57

25              MR. GWILLIAM:     Q.   Why not?                  10:33:58

                                                                  Page 53

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 23 of 32


1              MR. GWILLIAM:     Okay.   I think you're            10:36:17

2    right.                                                        10:36:17

3              MR. BLECHMAN:     Because I keep pretty             10:36:17

4    decent notes on that, let the record reflect.                 10:36:19

5              MR. GWILLIAM:     All right.    So for the          10:36:23

6    record, then, we're -- we'll be referring to it as            10:36:24

7    Exhibit 18 for the video, which we can talk about             10:36:26

8    the logistics of how you take that.                           10:36:29

9              MS. LIM:     Do we mind going off the record        10:36:34

10   so we can chat?    The reason is that the deposition,         10:36:36

11   the reporter marked --                                        10:36:39

12             MR. BLECHMAN:     Let's go off the record.          10:36:40

13   That's fine.                                                  10:36:40

14             THE VIDEOGRAPHER:     Give me a second.             10:36:47

15   Going off the record, the time now is 10:36.                  10:36:47

16             (Recess taken from 10:36 a.m. to                    10:50:08

17             10:51 a.m.)                                         10:50:08

18             THE VIDEOGRAPHER:     Video is rolling.      Back   10:51:20

19   on the record.    The time now is 10:51.                      10:51:21

20             MR. GWILLIAM:     Okay.   For the record, we        10:51:25

21   were right.    This will be Exhibit 18.     So it will be     10:51:27

22   a new exhibit number for Sergeant Knight's video              10:51:31

23   from his video cam.     Okay?                                 10:51:39

24   Q.        All right.     So let's get started on this.        10:51:42

25   You probably saw me do with this Marty Billdt, but            10:51:44

                                                                   Page 56

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 24 of 32


1    video.                                                          11:06:24

2                (Whereupon the video marked as Exhibit 18           11:06:25

3                was played.)                                        11:06:25

4                MR. GWILLIAM:   Stop it.        So the taser shot   11:07:10

5    was before -- let me go off the record for a second.            11:07:13

6                THE VIDEOGRAPHER:      Going off the record,        11:07:17

7    the time now is 10 -- or 11:07.                                 11:07:17

8                (Discussion off the record.)                        11:10:45

9                THE VIDEOGRAPHER:      Video is rolling.     Back   11:10:48

10   on the record.    The time now is 11:10.                        11:10:50

11               MR. GWILLIAM:   Q.     So Sergeant Knight,          11:10:52

12   what we've done when we were off the record is we               11:10:53

13   have taken one clip of video 273, which we think may            11:10:56

14   be Officer Trovao's video.        But I want to show you        11:11:01

15   that.    It shows some of the use of the tasers.         So     11:11:05

16   we'll just go through this and then I'll ask you a              11:11:07

17   few questions about that.        Okay?                          11:11:09

18   A.          Yes, sir.                                           11:11:11

19   Q.          That's where we are.         Okay.                  11:11:11

20               So let's go ahead, then, and then run               11:11:13

21   this.    For the record, this will be Exhibit 19.         And   11:11:15

22   we'll send you that video clip.           And we'll get that    11:11:19

23   clip to you in the same form, Noah.              Okay?          11:11:22

24               MR. BLECHMAN:   Okay.                               11:11:25

25               (Whereupon the video marked as Exhibit 19           11:11:54

                                                                     Page 72

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 25 of 32


1               was played.)                                      11:11:54

2               MR. GWILLIAM:     Stop it right there.            11:12:24

3    Q.         Now, do you see -- this is -- for the             11:12:25

4    record, this is 1 point -- 1 and 51 seconds into             11:12:28

5    this video 273.     Do you see the tasers being used         11:12:33

6    there?   Were you present when that happened,                11:12:36

7    Sergeant Knight; do you know?                                11:12:38

8               MR. BLECHMAN:     Well, hold on.     It assumes   11:12:40

9    facts not in evidence, that tasers are being used            11:12:42

10   there.   You can respond.                                    11:12:44

11              MR. GWILLIAM:     Q.   Do you agree that this     11:12:47

12   appears to show the use of some tasers on Jacob              11:12:49

13   Bauer?                                                       11:12:52

14   A.         No, sir.                                          11:12:53

15   Q.         What do you think it shows?        You don't      11:12:53

16   think it shows --                                            11:12:54

17   A.         I don't know if the trigger's pulled or           11:12:55

18   what's going on.                                             11:12:57

19   Q.         Did you -- were you able to observe               11:12:59

20   these -- this incident that we're watching here?             11:13:00

21   A.         I don't think I watched this video, no.           11:13:04

22   Q.         Were you present at the time it happened?         11:13:07

23   A.         I don't recall.                                   11:13:09

24              (Whereupon the video marked as Exhibit 19         11:13:19

25              was played.)                                      11:13:19

                                                                  Page 73

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 26 of 32


1                MR. GWILLIAM:     Q.   I don't understand what   11:15:49

2    you mean.    It's a yes or no question.      Either you      11:15:50

3    thought your job was to determine that the tasers            11:15:53

4    were being used appropriately or it didn't.         So I     11:15:57

5    just want to know whether, in your job as a                  11:16:01

6    supervising sergeant at the scene at this time, you          11:16:03

7    felt it was job or your role to make sure that               11:16:05

8    supervisors were -- that tasers were being used              11:16:08

9    appropriately so there wouldn't be an excessive use          11:16:12

10   of force.                                                    11:16:14

11   A.          I believe your question is vague in the          11:16:15

12   fact of when I -- when you're talking about the              11:16:16

13   taser, are you talking about the aftermath, or are           11:16:18

14   you talking about while it's occurring?                      11:16:20

15   Q.          While it's occurring.                            11:16:22

16   A.          I don't recall seeing the taser while it         11:16:24

17   was occurring.    I believe I've stated that in the          11:16:25

18   past.                                                        11:16:28

19   Q.          You didn't hear the tasers go off at any         11:16:28

20   time?                                                        11:16:30

21   A.          I don't recall.                                  11:16:31

22   Q.          All right.    Do you think you needed to         11:16:33

23   hear or see the tasers in order to determine whether         11:16:36

24   they were being used appropriately?                          11:16:41

25               MR. BLECHMAN:     It's an incomplete             11:16:43

                                                                  Page 76

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 27 of 32


1    showing up, canceling ones we don't need.          My job is     11:21:56

2    very evolving and fluid during this time.                        11:22:00

3    Q.           Okay.   Well, let me be more specific.         If   11:22:03

4    I understand your testimony, at this point where we              11:22:06

5    see you in this video, one of your jobs at that time             11:22:09

6    is to make sure as a supervisor that there is no                 11:22:13

7    excessive force used on Jacob Bauer, correct?                    11:22:16

8    A.           Yes, sir.                                           11:22:20

9    Q.           Now, what exactly, if anything, did you do          11:22:21

10   to make that determination, that there would be no               11:22:24

11   excessive force this time?                                       11:22:26

12   A.           I watched.                                          11:22:32

13   Q.           What else?     Anything?                            11:22:32

14   A.           No, sir.                                            11:22:37

15   Q.           We talked before about deescalation.       At       11:22:39

16   any time did it occur to you that it might be a good             11:22:42

17   idea to pull some of these officers back and see if              11:22:46

18   you could sit this guy up and talk to him?                       11:22:48

19   A.           No, sir.                                            11:22:51

20                MR. BLECHMAN:     Hold on.                          11:22:51

21                MR. GWILLIAM:     Q.   Why not?                     11:22:52

22                MR. BLECHMAN:     Incomplete hypothetical.          11:22:53

23                THE WITNESS:     It's a rapidly evolving            11:22:55

24   situation.     My job is to -- our job is to make sure           11:22:56

25   he's in custody as quickly and safely as possible.               11:22:59

                                                                      Page 82

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 28 of 32


1              was played.)                                      11:23:56

2              MR. GWILLIAM:    All right.     Let's stop.       11:24:02

3    Q.        Do you know whether there was any use of a        11:24:04

4    baton, other than just trying to pry his arm open,          11:24:06

5    when you were at the scene there?                           11:24:10

6    A.        No, sir.                                          11:24:12

7    Q.        Do you know if anybody hit him with a             11:24:12

8    baton?                                                      11:24:14

9    A.        No --                                             11:24:15

10             MR. BLECHMAN:    Hold on.     Vague and           11:24:16

11   ambiguous as to "hit," but go ahead.                        11:24:16

12             THE WITNESS:    No, sir.                          11:24:18

13             MR. GWILLIAM:    Q.   Do you know anybody --      11:24:18

14   do you know if anybody used their baton on Jacob            11:24:20

15   Bauer?                                                      11:24:22

16   A.        No, sir.                                          11:24:24

17   Q.        Have you learned later that Officer Trovao        11:24:24

18   did, in fact, use his baton on Jacob Bauer?                 11:24:27

19   A.        No, sir.                                          11:24:31

20   Q.        You don't know that even up until today?          11:24:33

21   A.        No, sir.                                          11:24:36

22   Q.        You think it would have been appropriate,         11:24:36

23   in terms of the appropriate use of force, to use a          11:24:38

24   baton to hit him at this time?                              11:24:42

25             MR. BLECHMAN:    It's an incomplete               11:24:46

                                                                  Page 84

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 29 of 32


1    ahead.                                                        11:35:10

2                THE WITNESS:    Possibly.                         11:35:11

3                MR. GWILLIAM:    Q.   Okay.    Have you had any   11:35:12

4    experience with somebody suffering from excited               11:35:13

5    delirium before Jacob Bauer?                                  11:35:16

6    A.          Possibly.                                         11:35:20

7    Q.          Anything you can remember?                        11:35:21

8    A.          Super strength, yeah.                             11:35:26

9    Q.          But if he was suffering from excited              11:35:29

10   delirium, the policy says that he might be at an              11:35:30

11   increased risk of sudden death.         Do you agree with     11:35:34

12   that?                                                         11:35:37

13   A.          Yes.                                              11:35:37

14   Q.          Did you feel that way at the scene, that          11:35:38

15   he was suffering from excited delirium?                       11:35:41

16   A.          I don't know what he was suffering from at        11:35:46

17   the time.                                                     11:35:47

18   Q.          Well, he exhibited all the behaviors shown        11:35:49

19   in this policy, did he not?                                   11:35:51

20   A.          These behaviors are similar to                    11:35:54

21   drug-induced possibilities as well.                           11:35:55

22   Q.          Okay.   But do you agree, then, that he           11:35:59

23   was, according to your policy, quote, "at an                  11:36:03

24   increased risk of sudden death," unquote?                     11:36:06

25   A.          Possibly, which is why medical was called.        11:36:11

                                                                   Page 95

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 30 of 32


1    so I knew that he had -- was at least dealing with             11:40:45

2    that.    What was going to be the consequence of               11:40:48

3    Jacob, as far as criminally or psychiatric                     11:40:50

4    detention, hadn't been determined yet, but medical             11:40:52

5    personnel were on scene and actively watching him              11:40:55

6    and taking care of him, was my mindset at the time.            11:40:59

7    Q.          Right.     To be more specific, did -- up          11:41:02

8    until the time he was put in the ambulance, did you            11:41:05

9    ever understand what had happened at Raley's that              11:41:07

10   had led to the call to come into the dispatch?                 11:41:13

11   A.          Not fully.                                         11:41:17

12   Q.          Do you agree that a police officer in the          11:41:24

13   city of Pleasanton should not arrest someone for a             11:41:28

14   misdemeanor that's not committed in their presence?            11:41:31

15               MR. BLECHMAN:     Calls for a legal                11:41:35

16   conclusion, incomplete hypothetical.            Go ahead.      11:41:35

17               THE WITNESS:     Can you ask that question         11:41:41

18   again?    Do I believe an officer should not arrest            11:41:43

19   someone for a misdemeanor not committed in their               11:41:45

20   presence?                                                      11:41:48

21               MR. GWILLIAM:     Q.     Correct.                  11:41:48

22   A.          Correct.     An officer should not arrest          11:41:49

23   somebody for a misdemeanor committed outside their             11:41:51

24   presence.                                                      11:41:53

25   Q.          Let me do this.        I'm going to take a break   11:41:53

                                                                    Page 100

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 31 of 32


1    can have a restraining order-type violation.          And   11:53:22

2    there's a few others that might find out, but there         11:53:25

3    are certain ones you can arrest not in your                 11:53:29

4    presence.                                                   11:53:32

5    Q.          Okay.   So you just had to check the Penal      11:53:32

6    Code out there for --                                       11:53:35

7    A.          No.                                             11:53:37

8    Q.          I'm just teasing.     That's all right.     I   11:53:37

9    don't have any further questions.                           11:53:38

10   A.          I completely understand the Penal Code.         11:53:40

11   It's just I misunderstood the question.                     11:53:41

12   Q.          I don't have any problem with that.        So   11:53:45

13   thank you very much.      I don't have any further          11:53:46

14   questions at this time.                                     11:53:47

15   A.          Thank you.                                      11:53:50

16               MR. BLECHMAN:    We're done.                    11:53:51

17               MR. GWILLIAM:    Okay.                          11:53:52

18               THE VIDEOGRAPHER:     Okay.    Going off the    11:53:54

19   record, the time now is 11:54.                              11:53:54

20               (Whereupon the deposition concluded at          11:54:07

21               11:54 a.m.)                                     11:54:07

22               (Whereupon, subsequent to the conclusion        11:54:07

23               of the deposition, Exhibit 18 and               11:54:07

24               Exhibit 19 were marked for                      11:54:07

25               identification.)                                11:54:07

                                                                 Page 102

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-24 Filed 03/26/21 Page 32 of 32


1                    CERTIFICATE OF REPORTER
2
3                 I, Natalie Y. Botelho, a Certified
4    Shorthand Reporter, hereby certify that the witness
5    in the foregoing deposition was by me duly sworn to
6    tell the truth, the whole truth, and nothing but the
7    truth in the within-entitled.
8                 The said deposition was taken down in
9    shorthand by me, a disinterested person, at the time
10   and place therein stated, and that the testimony of
11   said witness was thereafter reduced to typewriting,
12   by computer, under my direction and supervision;
13                That before completion of the deposition,
14   review of the transcript [ ] was|[X] was not
15   requested.      If requested, any changes made by the
16   deponent (and provided to the reporter) during the
17   period allowed are appended hereto.
18                I further certify that I am not of counsel
19   or attorney for either or any of the parties to the
20   said deposition, nor in any way interested in the
21   event of this cause, and that I am not related to
22   any of the parties thereto.
23                DATED: October 22, 2020
24
                  <%20029,Signature%>
25                Natalie Y. Botelho, CSR No. 9897

                                                              Page 103

                          Aiken Welch, A Veritext Company
                                   510-451-1580
